Case 1:20-cv-00194-SPB-RAL Document 26 Filed 06/14/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WESLEY POLLARD, SR. )
)
Plaintiff ) Case No. 1:20-cv-00194-SPB-RAL
)
VS. ) SUSAN PARADISE BAXTER
) UNITED STATES DISTRICT JUDGE
SUPERINTENDENT MICHAEL )
CLARK, et al., ) RICHARD A. LANZILLO
) UNITED STATES MAGISTRATE JUDGE
Defendants )
) ECF No. 25

ORDER DENYING PLAINTIFF’S MOTION FOR DISCOVERY
Plaintiff Wesley Pollard, Sr., filed a “Motion for Documentary and Physical Evidence of
Videotape” on May 28, 2021. ECF No. 25. The motion is DENIED because discovery at this
time is premature.
The Court’s Standing Practice Order for Pro Se Civil Rights Cases, which was issued to
the parties when the case commenced, states the following:
Ifa Fed. R. Civ. P. 12(b), (e), or (f) motion is filed, the parties should wait to
conduct any discovery until after the motion has been ruled on by the court. If the
case survives these motions, then the defendants will file an answer to the
complaint in accordance with Fed. R. Civ. P. 12(a)(4).
ECF No. 7, 5. The Defendants filed their motion to dismiss for failure to state a claim pursuant
to Rule 12(b)(6) on March 10, 2021. ECF No. 17. Thereafter, Plaintiff filed his motion for
discovery. In addition to failing to comply with the Court’s Order, the Plaintiff is not entitled to
discovery before the resolution of a timely filed motion to dismiss for failure to state a claim.

See Bush y. Dep’t of Human Servs., 642 Fed. Appx. 84 (3d Cir. 2016).
Case 1:20-cv-00194-SPB-RAL Document 26 Filed 06/14/21 Page 2 of 2

Because of the pending motion to dismiss, discovery will not commence in this case
unless the Court denies the motion. The Standing Practice Order specifies:
After an answer has been filed, the court will enter a case management order
specifying deadlines for discovery and the filing of summary judgment motions
under Fed. R. Civ. P. 56.
ECF No. 7, § 6. For these reasons, Plaintiffs motion is denied.

So Ordered.

Dated: June 14, 2021 RICHARD A. LANZILLO  !
United States Magistrate Judge
